Dear Mr. Burton:
As per our telephone conversation, we are writing to clarify our earlier opinion to you on the question of whether the Beauregard Parish Police Jury has a duty to provide a suitable dog pound, subject to minimum standards of law.
Our opinion concludes "[t]hat the Beauregard Parish Police Jury only has a duty to provide a suitable dog pound in accordance with R.S. 3:2774 for the impoundment of dogs who are running at large and wearing a collar with ownership identification."  In reaching this opinion, we relied on several previous Attorney General Opinions.  One such opinion, number 95-3, concluded "[a]ny dog seized under the provisions of La.R.S. 3:2771 and R.S. 3:2773
which is wearing a license tag must be impounded in a suitable pound . . . For those dogs not properly licensed, . . . nor any requirement that such animals be seized and impounded for some period of time before destruction."  (Emphasis added).
You ask that we clarify whether R.S. 3:2774 requires impoundment of all dogs wearing an identifiable collar, or only those dogs wearing a license tag (where the dog could be identified by contacting the licensing agency).  Our opinion did not address the license tag issue, and it is our understanding that Beauregard Parish does not license dogs.
In clarifying this issue, it is our opinion that any collar on a dog identifying the owner requires impoundment for seven (7) days, in order to give the owner a reasonable amount of time to claim the dog.  Opinion Number 95-3 concluded that any dog wearing a license tag must be impounded.  It further concluded that any dog not licensed is not required to be seized and impounded.  However, our opinion number 00-261 was written to clarify that even if a dog is not licensed, the dog is required to be impounded pursuant to R.S. 3:2774 when the dog is wearing a collar which identifies the name and address of its owner.
We hope this clarification addresses all of your questions.  If we can be of further assistance, please advise.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            ______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb